MEMORANDUM **
Sergio Martinez Rodriguez and Maria Del Carmen Carmen Martinez, natives and citizens of Mexico, petition pro se for re*579view of the Board of Immigration Appeals denial of their third motion to reconsider the underlying denial of their application for cancellation of removal.
Petitioners fail to raise any contentions regarding whether their third motion to reopen exceeded the numerical limitations set forth in 8 C.F.R. § 1003.2(c)(2). Accordingly, they have waived any challenge to the BIA’s sole ground for denying then1 third motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.